Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00123-CV

                                Geoffrey Scott CURTIN,
                                       Appellant

                                            v.

        Laureen Ellen POINDEXTER, and Luke Casillas, LLC, d/b/a Dents N Dings,
                                    Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CI00537
                         Honorable Renée Yanta, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are assessed against appellant.

      SIGNED June 27, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice